Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waschura et al, US Publication No. 20060069971 filed on September 27, 2004 in view of Guenther, US Publication No. 20040136450 filed on October 29, 2002, and further in view of Xu, US Publication No. 20070002964 published on January 4, 2007.
As to claims 1 and 11, Waschura teaches “at least one input channel and an analysis circuit being connected to the at least one input channel,” [see paragraph 0053].  Paragraph 0053 recites “the present invention discloses a deferred decision circuit and corresponding functionality that enables advanced analysis of the signal quality directly at the receiving decision circuit of a transceiver device under test.”

 “the analysis circuit being configured to determine a step response associated with at least a signal source generating said input signal,” [see paragraph 0053].  Paragraph 0053 recites “Advanced analysis techniques include at least: bit error rate testing, eye diagramming, jitter measurement, Q-factor measurement, eye-diagram mask testing, fast four-corners margin testing, frequency response, step response.”
 “wherein the analysis circuit is configured to determine the step response based on the input signal;” [see paragraph 0053].  Paragraph 0053 recites “Advanced analysis techniques include at least: bit error rate testing, eye diagramming, jitter measurement, Q-factor measurement, eye-diagram mask testing, fast four-corners margin testing, frequency response, step response.”
On the other hand, Guenther teaches “and the analysis circuit being configured to determine a data dependent jitter signal based on the determined step response and based on the input signal.” [see paragraph 0029].  Paragraph 0029 recites “For illustrative purposes, assume that data-dependent jitter (ISI or DDJ) is caused solely by the effect mentioned above, and that the step response only differs from its steady-state value over a time period corresponding to some small number of bits, N. Then, the number of different patterns that need to be considered (even if the composite data stream has random and/or non-repeating content) is limited to (on the order of) 2.sup.N.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Waschura with the teachings of Guenther because Guenther measures jitter accurately which is necessary to determine the robustness of a system and how close it is to failing as detailed in paragraph 0003.

On the other hand, Xu teaches “and determining a periodic jitter signal based on said input signal;” [see paragraph 0006].  Paragraph 0006 recites “propagating an input signal through the transmission medium by convolving the transfer function with the input signal; determining data dependent jitter in the output signal.”
 “wherein the step response is determined together with the periodic jitter signal.” [see paragraph 0010].  Paragraph 0010 recites “The system also includes memory for storing compensated edge positions of the input signal, the compensated edge positions being arranged such that the data dependent jitter causes edge positions of the output signal to move closer to ideal edge positions.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Waschura, Guenther with the teachings of Xu because Xu performs compensation for jitter in a communication system, thereby enhancing performance as detailed in paragraph 0005.

As to claims 2 and 12, Waschura teaches “the analysis circuit is configured to determine a time interval error associated with said data dependent jitter signal based on the data dependent jitter signal.” [see Figure 2, item 212].

As to claims 3 and 13, Guenther teaches “the analysis circuit is configured to determine at least one of a histogram, an autocorrelation function and a power spectral density based on said determined time interval error associated with said data dependent jitter signal.” [see paragraph 0058].  Paragraph 0058 recites “The system forms an estimate of the power spectral density by representing the FFT results as magnitude versus frequency. The system 110 determines the locations (or bins) in the power spectrum corresponding to deterministic noise (i.e., periodic jitter) by applying techniques known to those of skill in the art.”

As to claims 7 and 16, Guenther teaches “the analysis circuit is configured to determine a deterministic jitter signal based on the periodic jitter signal and based on the data dependent jitter signal.” [see paragraph 0029].  Paragraph 0029 recites “For illustrative purposes, assume that data-dependent jitter (ISI or DDJ) is caused solely by the effect mentioned above, and that the step response only differs from its steady-state value over a time period corresponding to some small number of bits, N. Then, the number of different patterns that need to be considered (even if the composite data stream has random and/or non-repeating content) is limited to (on the order of) 2.sup.N.”

As to claims 8 and 17, Guenther teaches “determine a time interval error associated with said deterministic jitter signal based on the deterministic jitter signal.” [see Figure 2, item 210].

As to claims 9 and 18, Guenther teaches “determine at least one of a histogram, an autocorrelation function and a power spectral density based on the time interval error associated with said deterministic jitter signal.” [see paragraph 0029].  Paragraph 0029 recites “For illustrative purposes, assume that data-dependent jitter (ISI or DDJ) is caused solely by the effect mentioned above, and that the step response only differs from its steady-state value over a time period corresponding to some small number of bits, N. Then, the number of different patterns that need to be considered (even if the composite data stream has random and/or non-repeating content) is limited to (on the order of) 2.sup.N.”

As to claim 19, Waschura teaches “the measurement instrument is established as at least one of an oscilloscope, a spectrum analyzer and a vector network analyzer.” [see paragraph 0053].  Paragraph 0053 recites “The circuit of the present invention defers the decision from the usual place at the input to the analysis device commonly used for transmitter or channel testing (e.g. an advanced bit error rate tester or oscilloscope) to the decision point of the device under test.”

As to claims 10 and 20, Guenther teaches “the analysis circuit is configured to decode said input signal such that a decoded input signal is generated.” [see Figure 1, item 112].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waschura et al, US Publication No. 20060069971 filed on September 27, 2004 in view of Guenther, US Publication No. 20040136450 filed on October 29, 2002, Xu, US Publication No. 20070002964 published on January 4, 2007, and further in view of Agazzi et al, US Publication No. 20020080898 published on June 27, 2002.
As to claim 4, Agazzi teaches “said input signal is PAM-n coded, wherein n is an integer bigger than 1.” [see paragraph 100].  Paragraph 100 recites “the received data signal 102 is a high data rate… he symbol rate can be reduced without reducing the data rate by using multilevel modulation schemes such as pulse amplitude modulation (PAM).”  The received data signal corresponds to “input signal.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Guenther, Waschura, Xu with the teachings of Agazzi because Agazzi discloses digital signal processing techniques that allows higher level of complexity in a communication system as detailed in paragraph 0006.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        /DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637